Citation Nr: 1118204	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in December 2008.  This transcript has been associated with the file.

In February 2009 the Board issued a decision on the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009 the parties to the appeal filed a Joint Motion for Remand.  The Court granted the motion, vacated the Board's decision, and remanded the matter for further proceedings.  The Board remanded the claim in June 2010 and a supplemental statement of the case was issued in January 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The RO issued a supplemental statement of the case (SSOC) in January 2011.  In February 2011 the Veteran's representative submitted a "response to the SSOC."  This included a statement by the representative, two medical opinions relating the Veteran's lumbar spine disorder to service, and a statement of the Veteran's current finances.  This evidence was received by the RO prior to its certification of the claim to the Board in March 2011.  The Board notes that the Veteran did not submit a waiver of RO consideration.  However, the RO did not issue another SSOC after this evidence was received.  38 U.S.C.A. § 19.37 (2010).  Thus the Board must remand this appeal so that the RO may review the evidence and, if the claim remains denied, include such evidence in an SSOC.  

After reviewing the claims file, the Board also notes the Veteran alleged he was treated, both initially and for follow up appointments, at the hospital at MacDill Air Force Base in Tampa, Florida for his lumbar spine disorder.  See e.g., December 2008 Board hearing transcript.  Although the Veteran's service treatment records have been provided, it appears the RO did not request in-patient clinical records or hospital records from MacDill Air Force Base.  Given that hospitalization or clinical medical records are sometimes filed under the name of the facility, and not the name of the veteran, the Board observes there is a chance that records related to the Veteran's treatment for a lumbar spine disorder are still available.  As such, on remand, the Agency of Original Jurisdiction (AOJ) should request records related to the Veteran's treatment at the hospital at MacDill Air Force Base.

Finally, the Board observes that the October 2010 VA opinion, October 2010 VA examination, and January 2011 private opinion do not reference the Veteran's injury from 1992 where he slipped on a pipe and injured his ankle and back, or his injury in 1994 where he reported back pain after he fell.  See e.g., October 1999 private treatment record, January 2001 private treatment record, and December 2008 Board hearing transcript.  The claim should be remanded for an addendum opinion by the October 2010 VA examiner to include a discussion of the intercurrent, post-service back injuries reported by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, any records of the Veteran's treatment at the hospital at MacDill Air Force Base, to include both inpatient and outpatient treatment records, for the period of January to December 1984.  It should be noted that the Veteran's clinical records may be filed at the under the name of the facility and not the Veteran.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).

2.	After completing #1, and allowing a reasonable amount of time to pass, request that the October 2010 VA examiner review the claims file and offer an addendum opinion regarding the Veteran's post-service back injuries.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's 1992 injury 1994 injury, or any other post-service incident, caused or contributed to the Veteran's current lumbar spine disorder.  A complete rationale must be provided for all opinions and conclusions reached.  If the October 2010 examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination, and notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim of service connection, taking into account all evidence provided since the January 2011 SSOC.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

